DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant has filed the necessary terminal disclaimer with respect to US 10,554,530.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given and approved by Andrew Varrenti on 1/24/2022.
Claims 1, 4 – 5, 7-8, 11-12, 15, and 18-20 are amended.
Claims 13-14 and 21 are cancelled.
Claims 22-32 are newly added.

This listing of claims will replace all prior versions, and listings, of claims in the application:

 (Currently Amended) An apparatus comprising:
 message extractor circuitry to: 
first message information from a first message and second message information from a second message, the first message and the second message obtained from a streaming monitor, the streaming monitor to operate as a Group Owner of a first direct media network while connected to a second direct media network as a client device; 
determine that the first message information includes media identification information of first media presented in [[a]] the first direct media network and media device information associated with at least one of a first streaming client device associated with the first direct media network or a first media presentation device associated with the first direct media network[[,]];
determine that the streaming monitor generated the first message first media to the first media presentation device after the streaming monitor extracts at least one of the media identification information or the media device information from the first media; and
determine that the streaming monitor generated the second message in response to a second streaming client device transmitting second media to a second media presentation device in the second direct media network;
 media device identifier circuitry to identify at least one of the first streaming client device or the first media presentation device based on the media device information; 
 media identifier circuitry to identify the first media based on the media identification information; [[and]]
 media creditor circuitry to credit the first media as having been accessed in response to an identification of the first media[[.]]; and
reporter circuitry to generate a media measurement report indicative of exposure of the first media to a plurality of devices including the first streaming client device and the first media presentation device.

(Previously Presented) The apparatus of claim 1, wherein the message extractor circuitry is to extract at least one of device identification information, device manufacturer information, device operating system 

(Previously Presented) The apparatus of claim 1, wherein the message extractor circuitry is to extract at least one of media metadata or a uniform resource locator from the media identification information.

(Currently Amended) The apparatus of claim 1, wherein the message extractor circuitry is to extract a bandwidth of data transfer from the first message information, the data transfer to be between the first streaming client device and the first media presentation device via the streaming monitor.

(Currently Amended) The apparatus of claim 1, wherein the media creditor circuitry is to credit the first media with at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address.

(Previously Presented) The apparatus of claim 1, wherein the message extractor circuitry is to assign a first portion of the media identification information in a media source category and a second portion of the media device information in a device type category, and further including a database to store the media source category and the device type category.

(Currently Amended) The apparatus of claim 1, wherein the media measurement report includes demographics of panelists associated with at least one of the first streaming client device or the first media presentation device.

(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least:
extract first message information from a first message and second message information from a second message, the first message and the second message obtained from a streaming monitor, the streaming monitor to operate as a Group Owner of a first direct media network while connected to a second direct media network as a client device; 
determine that the first message information includes media identification information of first media presented in [[a]] the first direct media network and media device information associated with at least one of a first streaming client device associated with the first direct media network or a first media presentation device associated with the first direct media network[[,]]; 
determine that the streaming monitor generated the first message first media to the first media presentation device after the streaming monitor extracts at least one of the media identification information or the media device information from the first media;
determine that the streaming monitor generated the second message in response to a second streaming client device transmitting second media to a second media presentation device in the second direct media network;
identify at least one of the first streaming client device or the first media presentation device based on the media device information; 
identify the first media based on the media identification information; [[and]]
first media as having been accessed in response to an identification of the first media[[.]]; and
generate a media measurement report indicative of exposure of the first media to a plurality of devices including the first streaming client device and the first media presentation device.

(Original) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to extract at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address from the media device information.

(Original) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to extract at least one of media metadata or a uniform resource locator from the media identification information.

(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to extract a bandwidth of data transfer from the first message information, the data transfer to be between the first streaming client device and the first media presentation device via the streaming monitor.

(Currently Amended) The non-transitory computer readable storage medium of claim 8, wherein the instructions, when executed, cause the at least one processor to credit the first media with at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address.

(Canceled) 

(Canceled) 


(Currently Amended) A method comprising:
first message information from a first message and second message information from a second message, the first message and the second message obtained from a streaming monitor, the streaming monitor operating as a Group Owner of a first direct media network while connected to a second direct media network as a client device; 
determining, by executing an instruction with the processor, that the first message information includes media identification information of first media presented in [[a]] the first direct media network and media device information associated with at least one of a first streaming client device associated with the first direct media network or a first media presentation device associated with the first direct media network[[,]]; 
determining, by executing an instruction with the processor, that the streaming monitor generated the first message first media to the first media presentation device after the streaming monitor extracts at least one of the media identification information or the media device information from the first media;
first streaming client device or the first media presentation device based on the media device information; 
determining, by executing an instruction with the processor, that the streaming monitor generated the second message in response to a second streaming client device transmitting second media to a second media presentation device in the second direct media network;
identifying, by executing an instruction with the processor, the first media based on the media identification information; [[and]]
crediting, by executing an instruction with the processor, the first media as having been accessed in response to identifying the first media[[.]]; and
generating a media measurement report indicative of exposure of the first media to a plurality of devices including the first streaming client device and the first media presentation device.

(Original) The method of claim 15, further including extracting at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address from the media device information.

(Original) The method of claim 15, further including extracting at least one of media metadata or a uniform resource locator from the media identification information.

(Currently Amended) The method of claim 15, further including extracting a bandwidth of data transfer from the first message information, the data transfer to be between the first streaming client device and the first media presentation device via the streaming monitor.

(Currently Amended) The method of claim 15, further including crediting the first media with at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address.

(Currently Amended) The method of claim 15, :
establishing, with the streaming monitor, the first direct media network by performing a negotiation process with the first streaming client device

(Canceled) 
(New) The apparatus of claim 1, wherein the media identification information is first media identification information, and wherein:
the message extractor circuitry to: 
extract second media identification information from the second message information; and
determine that the second media identification information is associated with at least one of the second streaming client device or the second media presentation device; and
	the media device identifier circuitry to identify the at least one of the second streaming client device or the second media presentation device based on the media device information, the media measurement report to be indicative of exposure of the second media to the at least one of the second streaming client device or the second media presentation device.

(New) The non-transitory computer readable storage medium of claim 8, wherein the media identification information is first media identification information, and the instructions, when executed, cause the at least one processor to:
extract second media identification information from the second message information; 
determine that the second media identification information is associated with at least one of the second streaming client device or the second media presentation device; and
	identify the at least one of the second streaming client device or the second media presentation device based on the media device information, the media measurement report to be indicative of exposure of the second media to the at least one of the second streaming client device or the second media presentation device.

(New) The method of claim 15, wherein the media identification information is first media identification information, and further including:
extracting second media identification information from the second message information; 

	identifying the at least one of the second streaming client device or the second media presentation device based on the media device information, the media measurement report to be indicative of exposure of the second media to the at least one of the second streaming client device or the second media presentation device.


(New) An apparatus comprising:
memory; 
instructions; and
processor circuitry to execute the instructions to at least:
extract first message information from a first message and second message information from a second message, the first message and the second message obtained from a streaming monitor, the streaming monitor to operate as a Group Owner of a 
determine that the first message information includes media identification information of first media presented in the first direct media network and media device information associated with at least one of a first streaming client device associated with the first direct media network or a first media presentation device associated with the first direct media network; 
determine that the streaming monitor generated the first message in response to the streaming monitor transmitting the first media to the first media presentation device after the streaming monitor extracts at least one of the media identification information or the media device information from the first media;
determine that the streaming monitor generated the second message in response to a second streaming client device transmitting second media to a second media presentation device in the second direct media network;

identify the first media based on the media identification information; 
credit the first media as having been accessed in response to an identification of the first media; and
generate a media measurement report indicative of exposure of the first media to a plurality of devices including the first streaming client device and the first media presentation device.

(New) The apparatus of claim 25, wherein the processor circuitry is to extract at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address from the media device information.

(New) The apparatus of claim 25, wherein the processor circuitry is to extract at least one of media metadata or a uniform resource locator from the media identification information.

(New) The apparatus of claim 25, wherein the processor circuitry is to extract a bandwidth of data transfer from the first message information, the data transfer to be between the first streaming client device and the first media presentation device via the streaming monitor.

(New) The apparatus of claim 25, wherein the processor circuitry is to credit the first media with at least one of device identification information, device manufacturer information, device operating system information, device type information, or a device media access control (MAC) address.

(New) The apparatus of claim 25, wherein the processor circuitry is to: 
assign a first portion of the media identification information in a media source category and a second portion of the media device information in a device type category; and
store the media source category and the device type category.

(New) The apparatus of claim 25, wherein the processor circuitry is to generate the media measurement report to include demographics of panelists associated with at least one of the first streaming client device or the first media presentation device.

(New) The apparatus of claim 25, wherein the media identification information is first media identification information, and the processor circuitry is to: 
extract second media identification information from the second message information; 
determine that the second media identification information is associated with at least one of the second streaming client device or the second media presentation device; and
	identify the at least one of the second streaming client device or the second media presentation device based on the media device information, the media measurement report to be indicative of exposure of the second media to the at least one of the second streaming client device or the second media presentation device.



Allowable Subject Matter

Claims 1-12, 15-20, and 22-32.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.



 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449